Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on July 11, 2022.
Claim 5 has been cancelled based on the current amendment. Claims 1-4, 6-20 are currently pending in the application, and are considered in this Office action, with claims 1, 6-7, 9, 15, 18-19 amended.
Applicant’s amendment to the Abstract and Specification has overcome the objection previously set forth in the Office action mailed on April 12, 2022. 
The rejection of claims 7 and 18 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
The rejection of claim 5 under 35 U.S.C. § 112(b) is moot in response to Applicant’s cancelling the claim.
Response to Applicant’s Arguments
Because claims 1 and 15 have been amended, the rejection of those claims and their dependent claim has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because of new ground of rejections but Examiner will respond to the Applicant’s argument to clarify Examiner’s position. 
Applicant argues that the cited references fail to teach the limitation “at least one recess for receiving a base of the stemware”. Examiner takes the position that the recitation that the recess is “for receiving a base of the stemware” is the recitation of the intended use of the claimed article holder assembly that includes the recitation of article worked upon by a dishwasher appliance being claimed. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART). A claim is only limited by positively recited elements. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115 (MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilic (WO 2013/045543 A1, cited in IDS), hereinafter Kilic ‘543. 
Regarding claims 1 and 15, Kilic ‘543 discloses a dishwasher appliance (1) comprising a tub defining a wash chamber; a door mounted proximate the tub and permitting selective access to the wash chamber of the tub (para 22); a rack assembly mounted within the wash chamber and configured for receipt of articles for cleaning, the rack assembly comprising an upper rack and a lower rack (Fig. 1); and a removable article holder assembly (Fig.5) comprising a base (shelf 4); at least one arm (holder 6) removably coupled to the base (via recess 8 on holder and guide 7), the arm is capable to extend outward from the base to support an article (E, via 5) in an engaged position when secured to a first attachment location (via second recess 9, right frame, Fig. 6), and to rest against the base in a disengaged position when secured to a second attachment location (e.g. 2 right holders of left shelf, Fig. 6). Kilic ‘543 discloses that the arm (6) comprises at least one holder (5, Fig. 4). The open-end portion of the C-shaped holder 5 is interpreted as a slot, and the closed-end portion is interpreted as a recess, in the broadest reasonable interpretation. 
The recitation that the slot is for receiving a stem of stemware and the recess is for receiving a base of the stemware is the recitation of the intended use of the claimed article holder assembly that includes the recitation of article worked upon by a dishwasher appliance being claimed. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114 (MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART). A claim is only limited by positively recited elements. "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115 (MATERIAL OR ARTICLE WORKED UPON DOES NOT LIMIT APPARATUS CLAIMS). In this case, though Kilic ‘543 illustrates the article holder supporting the long-stemmed items E (e.g. Figs. 2-3, para 25), the stemware items may have stems of different dimensions, and the recess portion of 5 is capable to support the base of the stemware, e.g. when the length of the stem is less than the height of the arm.
Regarding claim 7, in the arrangement of Kilic ‘543, when the arm is secured to the first attachment location in the engaged position, the arm is inclined from horizontal orientation, and thus, it extends at an angle such that fluid does not pool atop the base of the stemware during operation of the dishwasher appliance (e.g. Fig. 3).
Regarding claim 8, Kilic ‘543 discloses a plurality of arms (6) comprising a first arm and a second arm (e.g. Fig. 2).
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulagu et al. (EP 1929928 B1, cited in IDS), hereinafter Hulagu. 
Regarding claim 15, Hulagu discloses a removable article holder assembly (rack 1) comprising a base (grid of rack); an arm (3) removably coupled to the base, the arm is capable to extend outward from the base in an engaged position when secured to a first attachment location (via 5), and to rest against the base in a second attachment location in a disengaged position (via 6, Fig. 1). The open-end portion defined by outer ends 3E, 3E’ is interpreted as a slot, and the closed-end portion is interpreted as a recess, in the broadest reasonable interpretation. 
The recitation that the slot is for receiving a stem of stemware and the recess is for receiving a base of the stemware is the recitation of the intended use of the claimed article holder assembly that includes the recitation of article worked upon by a dishwasher appliance being claimed, as discussed above. Hulagu illustrates the article holder supporting several stemware items of different shapes and sizes (e.g. Fig. 11, para 25). In this case, the recess portion is capable to support the base of the stemware, e.g. when the length of the stem is less than the height of the arm. 
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 110881920 A, cited in IDS), hereinafter Yang. 
Regarding claim 15, Yang discloses a removable article holder assembly (1, Fig. 1) comprising a base (11); an arm (flip plate 12) removably coupled to the base, the arm is capable to extend outward from the base in an engaged position when secured to a first attachment location (via 4 and 5, paras 38, claim 6), and to rest against the base in a second attachment location in a disengaged position (claims 4, 5). The open-end portion of 21 (e.g. Fig. 6) is interpreted as a slot, and the closed-end portion of 21 is interpreted as a recess, in the broadest reasonable interpretation. 
The recitation that the slot is for receiving a stem of stemware and the recess is for receiving a base of the stemware is the recitation of the intended use of the claimed article holder assembly that includes the recitation of article worked upon by a dishwasher appliance being claimed, as discussed above. In this case, Yang teaches that there are many types of goblets of different specifications and types, and the size of the handles of different types of goblets is different (paras 4, 6), that the arm 12 can be disassembled and connected to the second connecting assembly 4 of different heights, so that the goblet holder can adapt to goblets of different heights (para 38). The recess portion of 21 is capable to support the base of the stemware, e.g. when the length of the stem is less than the height of the arm. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7-8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilic (EP 3164045 B1, cited in IDS), hereinafter Kilic ‘045. 
Regarding claims 1 and 15, Kilic ‘045 discloses a dishwasher appliance (para 22) comprising a tub (washing process chamber, para 22), and a rack assembly (Fig. 6); and a removable article holder assembly (3) comprising a base (6); an arm (12) removably coupled to the base (via slot-pin connection 16 and 17), the arm is capable to extend outward from the base to support an article in an engaged position when secured to a first attachment location (upper 17, Fig. 5), and to rest against the base in a disengaged position when secured to a second attachment location (lower 17, Fig. 2). In the arrangement of Kilic ‘045 (e.g. Fig. 5), the arm comprises square shaped recesses (Fig. 5). The open-end portion of the recess is interpreted as a slot, and the closed-end portion is interpreted as a recess, in the broadest reasonable interpretation. Further, Kilic ‘045 teaches another arm (7) comprising openings (11) arranged to allow glasses of different sizes to be placed in the most appropriate placement (e.g. para 25). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the recesses to a semicircular shape, e.g. similar to openings 11, with no change in respective function, to yield the same and predictable result of supporting an item, absent any secondary considerations or showing of criticality of such shapes. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape. The motivation for doing so would be to provide placement options for items of different sizes and shapes.
Kilic ‘045 discloses a spraying system spraying water to effect washing of the various kitchenware and cooking equipment placed in the dishwasher (para 22). The disclosed capability to place articles and to spray water implicitly teaches a door (for sealingly closing the washing chamber during washing). 
The recitation that the slot is for receiving a stem of stemware and the recess is for receiving a base of the stemware is the recitation of the intended use of the claimed article holder assembly that includes the recitation of article worked upon by a dishwasher appliance being claimed, as discussed above. In this case, the recesses of the openings are capable to support the base of the stemware, e.g. when the length of the stem is less than the height of the arm. 
Regarding claim 7, in the arrangement of Kilic ‘045, when the arm (12) is secured to the first attachment location in the engaged position, the arm is inclined upward from horizontal orientation (e.g. Fig. 5), and thus, it extends at an angle such that fluid does not pool atop the base of the stemware during operation of the dishwasher appliance (Fig. 5).
Regarding claim 8, Kilic ‘045 discloses a plurality of arms (6) comprising two arms (Fig. 6).
Claim(s) 1-4, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 108095655 A, cited in IDS), hereinafter Su in view of Mueller et al. (EP 1683465 B1) , hereinafter Mueller.
Regarding claims 1 and 15, Su discloses a dishwasher appliance (100, Figs. 1-2) comprising a tub (inner tank 30) defining a wash chamber (31, Fig. 2, paras 18, 39, 45); a door mounted proximate the tub and permitting selective access to the wash chamber of the tub (Fig. 2); a rack assembly mounted within the wash chamber and configured for receipt of articles for cleaning, the rack assembly comprising an upper rack (bowl basket 20, Fig. 1); an article holder assembly (cup holder 10, e.g. Fig. 3) comprising a base portion (support frame 11) and at least one arm (mounting frame 13) removably coupled to the base portion (via 122, e.g. Fig. 5), a first attachment location (122) for the arm; and a second attachment location (123) for the arm (para 60); that the article holder assembly is adjustable between an engaged position (position a, Figs. 3 and 7) and a disengaged position (position b, Figs. 4, 8), that in the engaged position, the arm (13) is secured to the first attachment location (para 60), such that it extends outward from the base portion (Fig. 3), and that in the disengaged position, the arm (13) is secured to the second attachment location, such that the arm rests against the base portion (Fig. 4, para 60), and a that the base portion (11) is adapted to fit onto the upper rack (frame body 111 can be placed in the rack, para 8). In the arrangement disclosed by Su, the arm (13) is capable to support articles during a wash cycle of the dishwasher appliance (e.g. Figs. 11 and 12). Su discloses that the arm (13) comprises supporting means in the shape of ring (133, Fig. 3). Su discloses that the arm comprises an opening for inserting the wine glass (e.g. Fig. 12). Su does not disclose that the arm comprises at least one slot. 
Mueller teaches an article holder assembly (Fig. 3) comprising a base (25); an arm (1, Fig. 2) removably coupled to the base (via 21, 22), the arm is capable to extend outward from the base to support an article in an engaged position when secured to a first attachment location (Fig. 3), the arm comprising an opening (7) comprising a slot (between 11 and 11a) and a recess (8, Fig. 1). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the supporting means of Su with the slot of Mueller in order to insert the article for support. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to easier insert various articles, and have a reasonable expectation of success because such configurations are known in the art. 
The recitation that the slot is for receiving a stem of stemware and the recess is for receiving a base of the stemware is the recitation of the intended use of the claimed article holder assembly that includes the recitation of article worked upon by a dishwasher appliance being claimed, as discussed above. In this case, in the dishwasher of Su modified with the supporting configuration of Mueller, the slot is capable to receive the stem of stemware, and the recess is capable to support the base of the stemware e.g. when the length of the stem of the item is equal to or less than the height of the arm. 
Su does not explicitly disclose a lower rack. However, dishwashers having upper and lower racks are well known in the art and are sold commercially. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the rack in the dishwasher of Su, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04(VI)(B) regarding Duplication of Parts. The motivation for doing so would be to increase holding capacity of the dishwasher.
Regarding claims 2 and 16, Su discloses that the base portion (11) comprises a handle (15, Fig. 3, para 66).
Regarding claim 3, Su discloses that the base portion (11) comprises at least one flange (1151, Fig. 11). The article holder assembly of Su can be placed in the rack such that the flange is adjacent to at least one tine of the upper rack.
Regarding claim 4, Su discloses a plurality of flanges (116) spaced apart by a certain distance (Fig. 4). The base portion of Su is capable to fit between a plurality of tines in the upper rack.
Regarding claim 17, Su discloses a plurality of flanges (116) spaced apart by a certain distance (Fig. 4). The base portion of Su is capable to fit between a plurality of tines in an upper rack.
Regarding claim 19, Su discloses first and second arms (Fig. 3) secured to opposing first attachment locations (122) such that in the engaged position, the first and second arms extend outward from the base portion to support the one or more of the articles (via 133, Fig. 3), and to the opposing second attachment locations (123) such that in the disengaged position, the first and second arms rest against opposing sides of the base portion (Fig. 4).
Claim(s) 6-9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 108095655 A, cited in IDS), hereinafter Su in view of Mueller et al. (EP 1683465 B1), hereinafter Mueller in further view of Citak et al. (US 10,159,397 B2, cited in IDS), hereinafter Citak.
The reliance of is Su and Mueller set forth supra. 
Regarding claims 6 and 18, Mueller does not teach that the slot defines an arcuate path. Citak teaches a removable article holder assembly (1, Fig. 1) comprising a base (7); an arm (6, Fig. 2) comprising supporting means having a slot (outer ends of 16) defining an arcuate path (Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the supporting means of Su and Mueller with the arcuate slot taught by Citak in order to insert the article in the recess. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better retain the article in the recess, and have a reasonable expectation of success because such configurations are known in the art.
Regarding claim 7, in the arrangement of Su, the arm (13) extends at an angle of 90 degrees in the engaged position (Fig. 3). The recitation that fluid does not pool atop the base of the stemware during operation of the dishwasher appliance is a recitation of the intended use of the claimed dishwasher. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. In this case, the arrangement of Su is capable to support the articles such that fluid does not pool atop the base of the stemware during operation of the dishwasher appliance, depending on positioning and/or shape of the stemware. Further, the arm (13) is pivotable relative to the shaft (122) between vertical and horizontal, and thus, that angle can be further adjusted.
Further, such configuration is known. Citak teaches that the arms (6) are inclined (e.g. Fig. 2). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the article holder of Su and Mueller with the inclined orientation of the arm in the engaged position, as taught by Citak in order to support the articles. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to allow for improved holding of the articles and better drainage and drying, and have a reasonable expectation of success because such inclined positioning is known in the art.
Regarding claim 8, Su discloses that the removable article holder assembly (10) comprises first and second arms (13, e.g. Fig. 3).
Regarding claim 9, Su discloses that the base portion (11) comprises opposing first attachment locations (122, Fig. 5) such that, in the engaged position, the first and second arms are secured to the opposing first attachment locations and extend outward from the base portion (11). The disclosed first and second arms are capable to support the one or more of the articles during the wash cycle of the dishwasher appliance.
Claim(s) 10-13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 108095655 A, cited in IDS), hereinafter Su in view of Su (CN 108095655 A, cited in IDS), hereinafter Su in view of Mueller et al. (EP 1683465 B1), hereinafter Mueller in further view of Citak et al. (US 10,159,397 B2, cited in IDS), hereinafter Citak in further view of Wilson (US 2018/0168427 A1), hereinafter Wilson.
The reliance of Su, Mueller, Citak is set forth supra.
Regarding claim 10, Su discloses that edges of the first and second arms (13), and the opposing first attachment locations form snap fit connections (1311 and 122), and that the edges of the first and second arms are slidable with respect to the first and second attachment locations. Su does not disclose that the edges of the first and second arms and the opposing first attachment locations comprise corresponding dovetail connections.
Wilson teaches that the position of the arm (350) may be manually adjusted utilizing shelf hooks, latches or other suitable attachments, e.g. dovetail detents, pegs and detents, hooks and stays, spring-loaded pins or ratchets disposed on the base member (348) (para 102). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the mounting means comprising dovetail taught by Wilson for the mounting means disclosed by Su for the predictable result of mounting the arm to the base member at engaged position, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to ensure stability of the connection of the arm to the base member in the engaged state.
Regarding claim 11, Su discloses that the base portion (11) comprises opposing second attachment locations (123) such that, in the disengaged position, the first and second arms (13) are secured to the opposing second attachment locations (123), respectively, and rest against opposing sides of the base portion (e.g. Fig. 4).
Regarding claim 12, Su discloses that edges of the first and second arms (13), and the opposing second attachment locations form snap fit connections (1312 and 123). Su does not disclose that the edges of the first and second arms and the opposing second attachment locations comprise corresponding dovetail connections. Wilson teaches dovetails as suitable attachments (para 102). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to substitute the mounting means comprising dovetail taught by Wilson for the mounting means disclosed by Su for the predictable result of mounting the arm to the base member at disengaged position, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (B) Simple substitution of one known element for another to obtain predictable results. See MPEP 2143. The motivation for doing so would be to ensure stability of the connection of the arm to the base member in the disengaged state.
Regarding claim 13, in the arrangement of Su and Wilson, the edges of the first and second arms (13) are slidable with respect to the first and second attachment locations.
Regarding claim 20, Su and Wilson are relied on as discussed above.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su (CN 108095655 A, cited in IDS), hereinafter Su in view of Su (CN 108095655 A, cited in IDS), hereinafter Su in view of Mueller et al. (EP 1683465 B1), hereinafter Mueller in further view of Citak et al. (US 10,159,397 B2, cited in IDS), hereinafter Citak in further view of Wilson (US 2018/0168427 A1), hereinafter Wilson in further view of Pascot (FR 2649081 A), hereinafter Pascot.
The reliance of Su, Mueller, Citak, and Wilson is set forth supra.
Regarding claim 14, Wilson does not teach that the dovetail connections comprise a T-shaped configuration.  Pascot teaches an article holder assembly (e.g. Fig. 4) comprising a dovetailed connection (11, 12, Figs. 1, 2). The taught connection appears to have T-shaped configuration (12, Fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the dovetail such that it has a T-shaped configuration, with no change in respective function, to yield the same and predictable result of forming connection between two elements, absent any secondary considerations or showing of criticality of such shape. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape.
Pertinent Art
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
McNamara (US 2012/0292273 A1) teaches an article holder (Fig. 6) comprising a base (112); an arm (120) coupled to the base, the arm comprising an opening (122) comprising a slot (open end) and a recess (closed end, Fig. 6). The slot is capable to receive a stem (S) of stemware (Fig. 5), and the recess is capable to support the base (B) of the stemware (Fig. 5), that the spacing between adjacent loops 22 on the mounting bar 20 should be wide enough to accommodate stemmed glasses G of various sizes without danger of the glasses G breaking against each other or preventing the desired cleaning action of the water in the dishwasher D (para 18); an embodiment of the glassware rack 40 is configured to bold the glasses G at a predetermined angle about 5 to 10 degrees from vertical to provides enhanced cleaning because the streams of water inside the dishwasher D can reach more surfaces of the glasses G, the angled glasses G will dry with minimal to no soap spots there (para 22).
Crudgington (US 2006/0138064 A1) teaches an article holder (Fig. 1) comprising a base (3); an arm (16, 20) removably coupled to the base (via 5), the arm extending outward from the base to support an article (28, via 5) in an engaged position when secured to a first attachment location (via 23 on 18 and , Fig. 5), and to rest against the base in a disengaged position (Fig. 10) when secured to a second attachment location (via 23-24, and 15 on 14, Fig. 5), the arm comprising an opening (20) comprising a slot (open end) and a recess (closed end, Fig. 8), the slot is capable to receive a stem of stemware, and the recess is capable to support the base of the stemware (when clamped at the portion of stem adjacent the base, Fig. 10); and that positioning stemmed glassware at a desired angle for washing and rinsing prevents trapped rinse water from leaving an unsightly residue (Abstract).
Alt (DE 102014207448 A1) teaches a dishwasher (Fig. 9) comprising an article holder (Fig. 7) comprising a base (2); an arm (5) removably coupled to the base (via 4), the arm extending outward from the base to support an article (50) in an engaged position, the arm comprising an opening (20) comprising a slot (between 44 and 45) and a recess (43, Fig. 5), the slot being capable to receive a stem of stemware, and the recess being capable to support the base of the stemware (Fig. 8). 
Peretz (US 4,589,556) teaches a dishwasher (Abstract) comprising an article holder (10, Fig. 2) comprising a base (18); an arm (70) removably coupled to the base (via 16), the arm extending outward from the base in the engaged to support an article (Fig. 4) and to rest against the base portion in the disengaged position (via 30, 31, Fig. 4), the arm comprising a slot (between 66 and 68) to receive a stem of stemware, and a recess (70) to support the base of the stemware (Fig. 3). 
Arthurs (US 6,394,285) teaches a dishwasher comprising an article holder (Fig. 1) comprising a base (50); an arm (5) removably coupled to the base (via 10), the arm extending outward from the base to support an article (Fig. 4), the arm comprising an opening (20) comprising a slot (22) and a recess (24-26, Fig. 8); the slot being capable to receive a stem of stemware, and the recess being capable to support the base of the stemware (Fig. 4). 
Arginhan (WO 2016/192792 A1) teaches an article holder (Fig. 6) comprising a base (16); an arm (1) removably coupled to the base (via 10, para 35), the arm extending outward from the base to support an article (7) in an engaged position when secured to a first attachment location (Fig. 6), and to rest against the base in a disengaged position (stowed, para 35), the arm comprising an opening (11) comprising a slot (12) and a recess (13), and that the arm is vertically adjustable (para 28); the slot being capable to receive a stem of stemware, and the recess being capable to support the base of the stemware (if arm supports topmost portion of the stem, adjacent base of the stem, e.g. when the length of the stem is less than the height of the arm, Fig. 6). 
Herbst (US 2005/0236345 A1) teaches an article holder (Fig. 2) comprising a base (20); an arm (50) removably coupled to the base, the arm extending outward from the base to support an article (90) in an engaged position when secured to a first attachment location (Fig. 2), the arm comprising an opening (20) comprising a slot (between 45-50) and a recess (opening, Fig. 5), and that the arm is vertically adjustable (para 28); the slot being capable to receive a stem of stemware, and the recess being capable to support the base of the stemware (if arm is attached to topmost portion of the stem adjacent base of the stem, e.g. Fig. 2). 
Shao (CN 105662307 A) teaches an article holder (Fig. 1) comprising a base (12); an arm (13) removably coupled to the base (via 132), the arm extending outward from the base to support an article in an engaged position when secured to a first attachment location (Fig. 4), the arm comprising an opening (133) comprising a slot (open end of 133) and a recess (closed end of 133), the slot is capable to receive a stem of stemware, and the recess is capable to support the base of the stemware (e.g. when the length of the stem is less than the height of the arm). 
Sgurski (EP 3127464 A1) teaches a removable article holder (Fig. 1) comprising a base (2); an arm (3) removably coupled to the base, the arm extending outward from the base in an engaged position when secured to a first attachment location (via 8), and to rest against the base in a disengaged position (rotatably attached), the arm comprising an opening (11) comprising a slot (between 25 and 26) and a recess (15, Fig. 10); the slot being capable to receive a stem (12) of stemware (13, Fig. 10), and the recess being capable to support the base (14) of the stemware, e.g. when the length of the stem is less than the height of the arm. 
Gerstner (EP 3266362 A1) teaches a dishwasher (Fig. 1) comprising an article holder assembly (Fig. 2) comprising a base (12-14); an arm (16) coupled to the base (via 21, 23), the arm comprising an opening (24-27, Fig. 5) comprising a slot (closeable by 40) and a recess (24, Figs. 14-15), the slot being capable to receive a stem stemware, and the recess being capable to support the base of the stemware, e.g. when the length of the stem is less than the height of the arm. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711